DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10 & 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pucci et al. US Patent Application Publication 2018/0108969.
Regarding Claim 1, Pucci et al. teaches an antenna (SIW antenna 400 Fig. 4 Par. 0035), comprising: 
a waveguide (substrate integrated waveguide, SIW antenna Fig. 4 Par. 0008) formed by a first horizontal conductive layer (404 Fig. 4 Par. 0035) of a multi-layer circuit board (substrate 402, e.g. part of a PCB Fig. 4 Par. 0035), a second horizontal conductive layer (a second metal plate on another side of the 
a parallel plate resonator (“third metal plate 416 and a (not shown) fourth metal plate arranged on the first side of the substrate 402 and on the second side of the substrate (the second side not shown in FIG. 4)” Fig. 4 Par. 0038) at one end of the waveguide (Fig. 4 shows 416 at right side end of 404), the parallel plate resonator being formed in the multi-layer circuit board by a first horizontal conductive plate (416 Fig. 4 Par. 0038) adjacent to the first conductive layer and a second horizontal conductive plate (fourth metal plate Par. 0038) adjacent to the second conductive layer; and
 at least one conductive via (414 Fig. 4 Par. 0038) extending from one of the first conductive plate and the second conductive plate towards the other of the first conductive plate and the second conductive plate (“the second electrically conducting means 414 connect the third metal plate 416 and the (not shown) fourth metal plate” Par. 0038).
Regarding Claim 2, Pucci et al. teaches comprising: multiple conductive vias (multiple vias 414 Fig. 4 Par. 0038) extending from one of the first conductive plate and the second conductive plate towards the other of the first conductive plate and the second conductive plate (“the second electrically 
Regarding Claim 3, Pucci et al. teaches comprising: at least one first conductive via extending from the first conductive plate towards the second conductive plate (“the second electrically conducting means 414 connect the third metal plate 416 and the (not shown) fourth metal plate” Par. 0038), and at least one second conductive via extending from the second conductive plate towards the first conductive plate (“the second electrically conducting means 414 connect the third metal plate 416 and the (not shown) fourth metal plate” Par. 0038).
Regarding Claim 4, Pucci et al. teaches wherein an arrangement of the conductive vias extending from the first conductive plate and/or the second conductive plate is symmetric with respect to a central axis (CA) of the waveguide (symmetric as seen in Fig. 4).
Regarding Claim 6, Pucci et al. teaches comprising: a further parallel plate resonator (fifth metal plate 420+ sixth metal plate (not shown in FIG. 4) Fig. 4 Par. 0038), the further parallel plate resonator being formed in the multi-layer circuit board by a first further horizontal conductive plate (420 Fig. 4 Par. 0038) adjacent to the first conductive plate of the parallel plate resonator and a second further horizontal conductive plate (sixth metal plate (not shown in FIG. 4) is similarly arranged on the (not shown) second side of the substrate 402 Par. 0038) adjacent to the second conductive plate of the parallel plate resonator (Fig. 4 Par. 0038).
Regarding Claim 7, Pucci et al. teaches comprising: at least one conductive via (414 of 420 Fig. 4 Par. 0038) extending from one of the first further conductive plate and the second further conductive plate of the further parallel plate resonator towards the other of the first further conductive plate and the second further conductive plate of the further parallel plate resonator (“the second electrically conducting means 414 connect the third metal plate 416 and the (not shown) fourth metal plate as well as connect the fifth metal plate 420 and the (not shown) sixth metal plate” Par. 0038).
Regarding Claim 8, Pucci et al. teaches comprising: multiple conductive vias (multiple 414 of 420 Fig. 4 Par. 0038) extending from one of the first further conductive plate and the second further conductive plate of the further parallel plate resonator towards the other of the first further conductive plate and the second further conductive plate of the further parallel plate resonator (“the second electrically conducting means 414 connect the third metal plate 416 and the (not shown) fourth metal plate as well as connect the fifth metal plate 420 and the (not shown) sixth metal plate” Par. 0038).
Regarding Claim 9, Pucci et al. teaches comprising: at least one first conductive via (414 of 420 Fig. 4 Par. 0038) extending from the first further conductive plate towards the second further conductive plate of the further parallel plate resonator, and at least one second conductive via (414 of 420 Fig. 4 Par. 0038) extending from the second further conductive plate towards the first further conductive plate of the further parallel plate resonator.
Regarding Claim 10, Pucci et al. teaches wherein an arrangement of the conductive vias extending from the first further conductive plate and/or the second further conductive plate is symmetric with respect to a central axis (CA) of the waveguide (Fig. 4).
Regarding Claim 13, Pucci et al. teaches wherein a bandwidth of the antenna is at least 8 GHz (15 GHz Par. 0042).
Regarding Claim 14, Pucci et al. teaches a communication device (mobile phones Par. 0002), comprising: 
at least one antenna according to claim 1 (as shown in the rejection above); and at least one processor (transceiver Par. 0014) configured to process communication signals transmitted via the at least one antenna (Par. 0014).
Regarding Claim 15, Pucci et al. teaches comprising: radio front end circuitry (transceiver Par. 0014) arranged on the multi-layer circuit board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. US Patent Application Publication 2018/0108969 and Ying et al. US Patent Application Publication 2017/0047658 (cited by applicant).
Regarding Claim 5, Pucci et al. teaches the antenna according to claim 1 as shown in the rejection above. 
Pucci et al. is silent on wherein a vertical height of the at least one conductive via is less than a vertical distance between the first conductive plate and the second conductive plate.
However, Ying et al. teaches a vertical height of the at least one conductive via (feed via 416 Figs. 5B, 9C Par. 0042, 0046) is less than a vertical distance between the first conductive plate and the second conductive plate (height of via 416 is less than vertical distance between plates 404 & 422 Figs. 5B, 9C Par. 0042, 0046).
In this particular case, providing a feed via between conductive plates that is a shorter than the vertical distance between the plates is common and well known in the art as evident by Ying et al. in order to provide a feed to the plates as well as determine the resonant frequency (Par. 0046).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the at least one conductive via of Pucci et al. with a vertical height that is less than the vertical distance between 
Regarding Claim 11, Pucci et al. teaches the antenna according to claim 7 as shown in the rejection above. 
Pucci et al. is silent on wherein a vertical height of the at least one conductive via extending from the first further conductive plate and/or the second further conductive plate of the further parallel plate resonator is less than a vertical distance between the first further conductive plate and the second further conductive plate.
However, Ying et al. teaches a vertical height of the at least one conductive via (feed via 416 Figs. 5B, 9C Par. 0042, 0046) extending from the first further conductive plate of the further parallel plate resonator is less than a vertical distance between the first further conductive plate and the second further conductive plate (height of via 416 is less than vertical distance between plates 404 & 422 Figs. 5B, 9C Par. 0042, 0046).
In this particular case, providing a feed via between conductive plates that is a shorter than the vertical distance between the plates is common and well known in the art as evident by Ying et al. in order to provide a feed to the plates as well as determine the resonant frequency (Par. 0046).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the at least one conductive via of Pucci et al. extending from the first further conductive plate of the further parallel plate resonator with a vertical height that is less than the vertical distance .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. US Patent Application Publication 2018/0108969 and Herbsommer et al. US Patent Application Publication 2014/0240187.
Regarding Claim 12, Pucci et al. teaches the antenna according to claim 1 as shown in the rejection above. 
Pucci et al. is silent on wherein the antenna is configured for transmission of radio signals having a wavelength of more than 1 mm and less than 3 cm.
However, Herbsommer et al. discloses the correlation between frequencies and wavelength (“As frequencies in electronic components and systems increase, the wavelength decreases in a corresponding manner”; “a 100 GHz signal will have a wavelength of approximately 1.7 mm. Thus, a signal line that is only 1.7 mm in length may act as a full wave antenna and radiate a significant percentage of the signal energy” Par. 0038).
In this particular case, configuring antenna wavelength to a particular length in order to operate in the desired known frequency is common and very well known in the art as evident by Herbsommer et al.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the antenna of Pucci et al. for transmission of radio signals having a wavelength of more than 1 mm and less than 3 cm based on the teachings of Herbsommer et al. as a result effect in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. 20140043189 US Patent Application Publication discloses a dielectric resonator array antenna.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845